 PROB 35                    Report and Order Terminating Probation/Supervised Release
(Rev. 5/01)                                   Prior to Original Expiration Date



                                              United States District Court
                                                          FOR THE
                                         SOUTHERN DISTRICT OF GEORGIA
                                                     SAVANNAH DIVISION




              UNITED STATES OF AMERICA


                              V.                               V    Crim. No. 4:16CR00076-1

                        Lament D. Bryan


      On May 16, 2016, the above named was placed on supervised release for a period of three years. He has
complied with the rules and regulations of supervised release and is no longer in need of supervision. It is
accordingly recommended that he be discharged from supervision.

                                                                   Resp^tfully submitted.



                                                                   Christopher G. Gaines
                                                                   U.S. Probation Officer



                                                ORDER OF THE COURT


       Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

         Dated this _      //•^ day of_                                      2018.

                                                                   William T. Moore, Jr.
                                                                   Judge, U.S. District Court

                            U.S. DISTRICT COURT
                             Southern District of Ga.
                                   Filed in Office

                                     \n\vv

                                    Deputy Clerk
